Citation Nr: 0001648	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  93-00 050	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1969 to 
July 1971, from September 1972 to September 1974, and from 
January 1975 to January 1977.  

Previously, in April 1993 and again in November 1997, the 
Board of Veterans' Appeals (Board) remanded this case to the 
Waco, Texas, regional office (RO) for further evidentiary 
development.  


FINDING OF FACT

A right foot fracture fragment, exostosis of the veteran's 
right first carpal-metacarpal joint, and early degenerative 
joint disease of his right large toe were incurred as a 
result of an in-service injury to his right foot.  


CONCLUSION OF LAW

The veteran's right foot fracture fragment, exostosis of his 
right first carpal-metacarpal joint, and early degenerative 
joint disease of his right large toe, are the result of an 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to service connection for 
residuals of a right foot injury is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
Board has found that the veteran has presented a claim which 
is plausible.  Medical reports included in the claims folder 
have associated the veteran's current right foot disabilities 
with previous trauma to his right foot.  For instance, the 
examiner who conducted a September 1991 VA orthopedic 
examination diagnosed a right foot injury with exostosis of 
the first carpal-metacarpal joint.  Additionally, in an April 
1992 letter, a private physician expressed his opinion that 
"there is a definite possibility that the fracture fragment 
and dorsal exostosis occurred due to the trauma."  
Furthermore, the examiner who conducted a February 1998 VA 
foot examination, speaking of the veteran's reported in-
service injury, expressed his opinion that "it is 
conceivable that if a tug was backed up on an individual's 
foot even with a heavy flight boot or military boot on, this 
would still be enough weight and pressure to cause fractures 
of the metatarsal bones."  

A reasonable inference from a reading of these medical 
records is that the physicians felt that the veteran's right 
foot disabilities (defined as a fracture fragment, an 
exostosis of his right first carpal-metacarpal joint, and 
early degenerative joint disease of his right large toe) are 
attributable to his active duty.  The Board concludes, 
therefore, that the veteran's claim of service connection for 
residuals of a right foot injury is well grounded.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  The veteran has asserted 
that, during his active military duty in the spring of 1970, 
he sustained an injury to his right foot (when a "flight 
line tug" ran over his right foot while he was working on a 
flight line) and that he has a present right foot disability 
as a result of this in-service accident.  

The available service medical records include an April 1969 
enlistment examination, an updated evaluation completed in 
July 1969, a November 1974 re-enlistment examination, a 
November 1976 retirement evaluation, and a January 1977 
statement from the veteran.  According to a response received 
by the RO from the National Personnel Records Center in April 
1997, all available sources have been searched, and no other 
records can be located.  The available service medical 
records are negative for complaints of, treatment for, or 
findings of a right foot disability.  Specifically, at the 
November 1974 re-enlistment and November 1976 retirement 
examinations, the veteran specifically denied having at that 
time, or ever having experienced, foot trouble.  At the 
November 1976 retirement examination, the veteran also 
reported that his usual occupation was refueling aircraft.  
In January 1977, the veteran stated that there had been no 
change in his medical condition.  

In January 1977, the veteran retired from active military 
service.  Thereafter, in September 1991, he underwent a VA 
orthopedic examination at which time he reported that the top 
portion of his right foot hurt when he walked too much or 
stood for too long, that this part of his right foot also 
hurt at night, and that the "big joint" in his "big toe" 
hurt "off and on."  Physical examination of the veteran's 
right foot demonstrated a normal gait, pain which the veteran 
located at the carpal-metacarpal joint of the right large toe 
and up the dorsum of the foot medially to the large toe to 
about mid-foot, normal range of motion of "this joint," and 
an exostosis on the dorsum of the carpal-metacarpal joint of 
the right large toe which is easily felt.  The examiner 
expressed his opinion that this exostosis is probably the 
cause of the pain in the veteran's foot because it protrudes 
for approximately .5 centimeters and would, therefore, rub 
against his shoe.  X-rays taken of the veteran's right foot 
and his right great toe were normal.  The examiner diagnosed 
a "right foot injury with exostosis of the first carpal-
metacarpal joint."  

In an April 1992 letter, a private physician expressed his 
opinion that "there is a definite possibility that the 
fracture fragment and dorsal exostosis occurred due to the 
trauma."  However, the physician was unable to determine if 
the "trauma" involved the alleged in-service injury in 
1970.  The physician explained that "[t]hese types of 
changes within a metatarsophalangeal joint will cause and 
enhance further degeneration of the cartilaginous surfaces, . 
. . [thereby] accelerating the process of degenerative joint 
arthritis which will limit . . . [the veteran's] state of 
mobility."  The physician added that further cartilaginous 
changes will be determined through a first 
metacarpophalangeal joint arthroplasty.  

Subsequently, in February 1998, the veteran underwent a VA 
foot examination, at which time he reiterated his previously 
made complaints regarding his right foot.  Additionally, the 
veteran explained that he had had no surgery or physical 
therapy involving his foot.  X-rays taken showed early 
degenerative joint disease of the large toes bilaterally.  
The examiner concluded that the veteran had a verbal history 
of an injury to his right foot in 1970, with no objective 
evidence in his chart.  Additionally, the examiner expressed 
his opinion that "it is conceivable that if a tug was backed 
up on an individual's foot even with a heavy flight boot or 
military boot on, this would still be enough weight and 
pressure to cause fractures of the metatarsal bones."  The 
examiner also noted that the private physician's April 1992 
statement "brings out the possibility of a previous fracture 
with healing of that fracture causing some degenerative joint 
disease in that area."  The examiner stated that he had 
"no . . . [way] of telling from evaluating the . . . 
[veteran] if there were any other injuries that occurred at 
other times that could . . . [have] injured his foot."  

These post-service medical records indicate that the veteran 
presently has a right foot fracture fragment, an exostosis of 
his right first carpal-metacarpal joint, and early 
degenerative joint disease of his right large toe.  
Significantly, these medical reports have associated the 
veteran's right foot disabilities with prior trauma to his 
right foot.  For instance, the examiner who conducted the 
September 1991 VA orthopedic examination diagnosed a "right 
foot injury with exostosis of the first carpal-metacarpal 
joint."  Additionally, in the April 1992 letter, a private 
physician expressed his opinion that "there is a definite 
possibility that the fracture fragment and dorsal exostosis 
occurred due to the trauma."  Furthermore, the examiner who 
conducted the February 1998 VA foot examination expressed his 
opinion that "it is conceivable that if a tug was backed up 
on an individual's foot even with a heavy flight boot or 
military boot on, this would still be enough weight and 
pressure to cause fractures of the metatarsal bones."  (This 
examiner also noted that the private physician's April 1992 
statement "brings out the possibility of a previous fracture 
with healing of that fracture causing some degenerative joint 
disease in that area.")  

Although the post-service medical records have not directly 
associated the veteran's right foot disabilities with the 
alleged in-service injury to his right foot in 1970 (due to 
lack of objective evidence of such an injury), the fact 
remains that these medical reports have provided competent 
evidence associating present right foot disabilities with 
prior trauma and competent evidence of the possibility of 
such an association (if the alleged in-service injury 
actually occurred).  Significantly, the veteran himself is 
competent to report on the events surrounding the alleged 
in-service injury to his right foot.  See Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993) and Layno v. Brown, 6 Vet.App. 465, 
469 (1994) (a veteran is competent to report on issues that 
are factual in nature--e.g., whether an incident or injury 
occurred in service).  

Consequently, the Board concludes, with regard to the 
veteran's claim of entitlement to service connection for 
residuals of a right foot injury, that the evidence of record 
is in relative equipoise.  Service connection is therefore 
warranted for residuals of a right foot injury, to include a 
right foot fracture fragment, an exostosis of the right first 
carpal-metacarpal joint, and early degenerative joint disease 
of the right large toe.  While an examiner has commented on 
the lack of findings of foot problems in the available 
service medical records, the absence of such problems does 
not appear to have swayed medical opinion against the 
veteran's claim.  Therefore, a grant of service connection is 
warranted.  


ORDER

Service connection for residuals of a right foot injury, to 
include a right foot fracture fragment, an exostosis of the 
right first carpal-metacarpal joint, and degenerative joint 
disease of the right large toe, is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

